     Case 5:20-cv-00685-VEB Document 25 Filed 07/29/21 Page 1 of 1 Page ID #:1535




1                                                                                       JS-6

2

3

4                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
5

6
      GRACIE A.,                                          Case No. 5:20-cv-00685 (VEB)
7                            Plaintiff,                   JUDGMENT

8     vs.

9     KILOLO KIJAKAZI, Acting Commissioner of
      Social Security,
10                          Defendant.

11
            For the reasons set forth in the accompanying Decision and Order, it is hereby DECREED
12
     THAT (1) Plaintiff’s request for an order remanding this case for further proceedings is GRANTED
13   and the Commissioner’s decision is REVERSED; (2) the Commissioner’s request for an order

14   affirming the Commissioner’s final decision and dismissing the action is DENIED; (3) judgment is

15   entered in Plaintiff’s favor and this case is REMANDED for calculation of benefits; and (4) this case

     is CLOSED without prejudice to a timely application for attorneys’ fees and costs.
16
            DATED this 29th day of July 2021,
17
                                                  /s/Victor E. Bianchini
18                                                VICTOR E. BIANCHINI
                                                  UNITED STATES MAGISTRATE JUDGE
19

20                                                    1

                      JUDGMENT – GRACIE A. v KIJAKAZI 5:20-CV-00685-VEB
